Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2012/0020745) in view of Sheridan (US 2010/0278594).
Regarding claim 1, Miller discloses a bag assembly comprising: a fabric bag (inner fabric S2) having a closable opening (see tied off opening 11), the bag configured to be filled with rock, sand, or soil; and a mesh cover (outer fabric S1 comprising netting) having a side portion wrapped around the sides and a top and bottom of the bag after the bag and end portions wrapped around the ends of the bag after the bag is filled (Figs. 3 and 4; paragraphs 0025 - 0027 and 0031). Miller fails to disclose a metal chicken wire mesh having a pattern of hexagonal openings. Sheridan teaches a mesh comprising metal or a net (paragraph 0013 and 0039). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the metal mesh as taught by Sheridan for the net as disclosed by Miller as a design consideration within the skill of the art. The substitution of one known element (metal mesh) for another (netting) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Sheridan fails to teach chicken wire mesh having a pattern of hexagonal openings.  Examiner takes the position that the shape of the openings in the wire mesh lacks criticality in the claims and is a design consideration within the skill of the art to provide a predetermined amount of structural reinforcement for the bag assembly.  The specification uses “chicken wire” as an example of a mesh that can be used with the bag assembly but does not describe any rationale as to chicken wire is preferable as compared to other shapes of metal wire mesh or netting.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Examiner notes that "usable in a stacked plurality to repair a receding bank of a body of water that reduces the erosion effect of animal-burrowing into the bank" represents intended use and lacks patentable weight in the claim(s). 
Regarding claims 2 and 10, Miller further discloses a fill comprising sand, rock, or soil (crushed rock, soil) within the bag and the closable opening (tied off end 11) is fastened (tied off) to remain closed after the bag is filled (Fig.4; paragraphs 0025, 0026, 0031, and 0039).
Regarding claim 3, Miller in view of Sheridan teaches a metal mesh as described above. Miller in view of Sheridan fails to explicitly teach the type of metal used in the mesh. Examiner takes the position that steel is a well-known material used to form wire mesh and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the metal mesh as described above with steel as a design consideration within the skill of the art to provide the mesh with a desired amount of structural strength. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Regarding claim 9, Miller discloses a bag assembly comprising: a fabric bag (inner fabric S2) having a closable opening (see tied off opening 11), a fill (compost or fill material) within the bag; a mesh cover (outer fabric S1 comprising netting) having a side portion wrapped around the sides of the bag and end portions wrapped over the ends of the bag after the bag is filled; and the mesh cover having a mesh sized to prevent animal burrowing through the bag (Figs. 3 and 4; paragraphs 0025 - 0027 and 0031). Miller fails to disclose a steel chicken wire mesh having a pattern of hexagonal openings. Sheridan teaches a mesh comprising metal or a net (paragraphs 0013 and 0039). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the metal mesh as taught by Sheridan for the net as disclosed by Miller as a design consideration within the skill of the art. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). Miller in view of Sheridan fails to explicitly teach steel chicken wire mesh having a pattern of hexagonal openings. Examiner takes the position that steel is a well-known material used to form wire mesh and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the metal mesh as described above with steel as a design consideration within the skill of the art to provide the mesh with a desired amount of structural strength. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Examiner takes the position that the shape of the openings in the wire mesh lacks criticality in the claims and is a design consideration within the skill of the art to provide a predetermined amount of structural reinforcement for the bag assembly.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 1 - 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Vohra (US 5,875,607).
Regarding claim 1, Miller discloses a bag assembly comprising: a fabric bag (inner fabric S2) having a closable opening (see tied off opening 11), the bag configured to be filled with rock, sand, or soil; and a mesh cover (outer fabric S1 comprising netting) having a side portion wrapped around the sides and a top and bottom of the bag after the bag and end portions wrapped around the ends of the bag after the bag is filled (Figs. 3 and 4; paragraphs 0025 - 0027 and 0031). Miller fails to disclose a metal chicken wire mesh having a pattern of hexagonal openings. Vohra teaches a mesh cover comprising chicken wire mesh (col. 1, lines 34 - 36).  Examiner takes official notice that chicken wire mesh is made of metal and has a pattern of hexagonal openings.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the metal chicken wire mesh as taught by Vohra for the net as disclosed by Miller as a design consideration within the skill of the art to provide a predetermined amount of structural reinforcement. The substitution of one known element (metal chicken wire mesh) for another (netting) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).  Examiner notes that "usable in a stacked plurality to repair a receding bank of a body of water that reduces the erosion effect of animal-burrowing into the bank" represents intended use and lacks patentable weight in the claim(s).
Regarding claims 2 and 10, Miller further discloses a fill comprising sand, rock, or soil (crushed rock, soil) within the bag and the closable opening (tied off end 11) is fastened (tied off) to remain closed after the bag is filled (Fig.4; paragraphs 0025, 0026, 0031, and 0039).
Regarding claim 3, Miller in view of Vohra teaches a metal mesh as described above. Miller in view of Sheridan fails to explicitly teach the type of metal used in the mesh. Examiner takes the position that steel is a well-known material used to form wire mesh and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the metal mesh as described above with steel as a design consideration within the skill of the art to provide the mesh with a desired amount of structural strength. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Regarding claim 9, Miller discloses a bag assembly comprising: a fabric bag (inner fabric S2) having a closable opening (see tied off opening 11), a fill (compost or fill material) within the bag; a mesh cover (outer fabric S1 comprising netting) having a side portion wrapped around the sides of the bag and end portions wrapped over the ends of the bag after the bag is filled; and the mesh cover having a mesh sized to prevent animal burrowing through the bag (Figs. 3 and 4; paragraphs 0025 - 0027 and 0031). Miller fails to disclose a steel chicken wire mesh having a pattern of hexagonal openings. Vohra teaches a mesh comprising metal chicken wire mesh (col. 1, lines 34 - 36). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the metal chicken wire mesh as taught by Vohra for the net as disclosed by Miller as a design consideration within the skill of the art to provide a predetermined amount of structural reinforcement for the bag assembly. The substitution of one known element (metal chicken wire mesh) for another (netting) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). Miller in view of Vohra fails to explicitly teach the mesh is made of steel. Examiner takes the position that steel is a well-known material used to form wire mesh and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the metal mesh as described above with steel as a design consideration within the skill of the art to provide the mesh with a desired amount of structural strength. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (US 4,690,585) in view of Harris (US 2002/0085884).
Regarding claim 5, Holmberg discloses a method for restoring a bank on a body of water comprising the steps of: stacking a plurality of courses of bag assemblies (20) to form a wall (pyramid of bags in bar 48) (Fig. 12) spaced from a face of a receded bank, wherein each bag assembly comprises a bag filled with fill material (sand); and filling a void between the wall and the receded bank (66) with fill material (sand) (accumulating sand fills the void and raises the receded bank from 64 to 64’) (Figs. 7 -10 and 12; col. 3, line 66 - col. 4, line 18; col. 5, lines 11 - 31, col. 6, lines 25 - 27; col. 8, line 32 - col. 9, line 24). Holmberg fails to disclose a metal chicken wire mesh cover having a pattern of hexagonal openings and having a side portion wrapped around the sides, top and bottom of the bag, and end portions wrapped around the ends of the bag after the bag is filled. Harris teaches a bag (carrier 3 comprising a fabric material; paragraph 0011) having a metal mesh cover (webbing 7 comprising metal mesh) having a side portion wrapped around the sides, top and bottom of the bag, and end portions wrapped around the ends of the bag (paragraph 0023) after the bag is filled (Figs. 1 - 3; paragraphs 0011, 0020 and 0023) to prevent deformation of the shape of the bag. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the bag assemblies as disclosed by Holmberg with the mesh cover as taught by Harris to provide the bag with a reinforcing layer that prevents deformation of the bag.  Harris fails to teach chicken wire mesh having a pattern of hexagonal openings.  Examiner takes the position that the shape of the openings in the wire mesh lacks criticality in the claims and is a design consideration within the skill of the art to provide a predetermined amount of structural reinforcement for the bag assembly.  The specification uses “chicken wire” as an example of a mesh that can be used with the bag assembly but does not describe any rationale as to chicken wire is preferable as compared to other shapes of metal wire mesh or netting.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Holmberg further discloses before the step of stacking bag assemblies, placing a blanket of mesh (mat 10) over the face of the receded bank (66) (Figs. 7 -10 and 12; col. 3, line 66 - col. 4, line 18; col. 5, lines 11 - 31, col. 6, lines 25 - 27; col. 8, line 32 - col. 9, line 24).
Regarding claim 7, Holmberg further discloses the step of placing the blanket of mesh (10) is further defined in that the blanket of mesh extends horizontally in a horizontal portion, and the step of stacking a plurality of courses of bag assemblies (20) is further defined in that the plurality of courses of bag assemblies is stacked above the horizontal portion (Fig. 3A).
Regarding claim 8, Holmberg further discloses he step of placing the blanket of mesh is further defined in that a horizontal portion of the blanket of mesh (10) extends above the receded bank (Figs. 1, 4, 7, and 8).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Sheridan as applied to claims 1 and 9 above, and further in view of Doolaege (US 2004/0146359). Miller discloses tying the ends of a cover together (Fig. 4). Miller in view of Sheridan fails to disclose the end portions of the cover are folded over and attached to the side portion of the cover. Doolaege teaches the end portions of a cover (sleeve 21) are folded over and attached to the side portion of the cover (Fig. 2C) or the end portions are tied together (tie 27e) (Fig. 2D) (Figs. 2C and 2D; paragraphs 0031 and 0053). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the folded cover as taught by Doolaege for the tied closure as disclosed by Miller as a design consideration within the skill of the art to create a more secure closure for the bag assembly. The substitution of one known element (folded closure) for another (tied closure) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Vohra as applied to claims 1 and 9 above, and further in view of Doolaege (US 2004/0146359). Miller discloses tying the ends of a cover together (Fig. 4). Miller in view of Vohra fails to disclose the end portions of the cover are folded over and attached to the side portion of the cover. Doolaege teaches the end portions of a cover (sleeve 21) are folded over and attached to the side portion of the cover (Fig. 2C) or the end portions are tied together (tie 27e) (Fig. 2D) (Figs. 2C and 2D; paragraphs 0031 and 0053). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the folded cover as taught by Doolaege for the tied closure as disclosed by Miller as a design consideration within the skill of the art to create a more secure closure for the bag assembly. The substitution of one known element (folded closure) for another (tied closure) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holmberg in view of Harris as applied to claim 5 above, and further in view of Doolaege. Holmberg in view of Harris fails to disclose the end portions of the cover are folded over and attached to the side portion of the cover. Doolaege teaches the end portions of a cover (sleeve 21) are folded over and attached to the side portion of the cover (Fig. 2C) or the end portions are tied together (tie 27e) (Fig. 2D) (Figs. 2C and 2D; paragraphs 0031 and 0053). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the folded cover at the end portions as taught by Doolaege for the small openings (23a, 23b) and patches (21a, 21b) (Figs. 3B and 3C; col. 5, lines 30 - 36) as disclosed by Holmberg to increase the ease and speed with which the bag can be filled by providing larger openings through which the bag can be filled.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 3, 5 - 10, and 12 - 14 have been considered but are moot in view of new grounds of rejection. 

Examiner finds Applicant’s argument that the prior art relied upon in the Final Rejection dated 24 September 2021 fails to teach a metal “chicken wire mesh cover having a pattern of hexagonal openings”.  However, Examiner takes the position that the shape of the openings in the wire mesh lacks criticality in the claims and is a design consideration within the skill of the art to provide a predetermined amount of structural reinforcement for the bag assembly.  Examiner notes that the specification uses “chicken wire” as an example of a mesh that can be used with the bag assembly but does not describe any rationale as to chicken wire is preferable as compared to other shapes of metal wire mesh or netting.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/26/2022